Citation Nr: 1135007	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  07-09 740	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army during World War II, from September 1942 to October 1945.  He died in August 2005.  The Appellant is his surviving spouse (widow).  She appealed to the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

As support for her claim, the Appellant testified at a videoconference hearing in January 2008 before the undersigned Veterans Law Judge of the Board.  

The Board subsequently, in September 2008, remanded the claim to the RO via the Appeals Management Center (AMC) for additional notice to comply with Hupp v. Nicholson, 21 Vet. App. 342 (2007), which the AMC provided in April 2009.  

In July 2009, after receiving the file back from the AMC, the Board issued a decision denying this cause-of-death claim.  The Board also denied a claim for dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.  The Appellant-widow appealed the Board's decision to the United States Court of Appeals for Veterans Claims (CAVC/Court), but only to the extent it had denied her claim for cause of death.

In an August 2010 order, granting a joint motion, the CAVC vacated this part of the Board's decision denying the cause-of-death claim and remanded this claim to the Board for further development and readjudication in compliance with directives specified in the joint motion.  

In February 2011, the Board requested a medical expert opinion from the Veterans Health Administration (VHA).  The pulmonologist designated to provide this VHA opinion submitted his response in May 2011.  The Board then sent the appellant-widow a copy of this opinion in June 2011 and gave her an opportunity to submit additional evidence and/or argument in response, which she did in July 2011 and waived her right to have the RO initially consider it.  This additional evidence, in actuality, was evidence she already had submitted concerning the long-term effects of exposure to White Phosphorus.  The Board received her resubmission of this evidence in August 2011.

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran had three service-connected disabilities at the time of his death:  posttraumatic stress disorder (PTSD) rated as 100-percent disabling, hearing loss rated as 40-percent disabling, and tinnitus rated as 10-percent disabling.

2.  According to his death certificate, the immediate cause of the Veteran's death in August 2005 was small cell cancer of the lungs.  Cancer of the prostate with bony metastasis, congestive heart failure, and chronic obstructive pulmonary disease (COPD) are listed as other significant conditions contributing to death, but not resulting in the underlying cause. 

3.  The most probative (competent and credible) evidence discounts the notion that the Veteran's PTSD or exposure to White Phosphorus during his World War II service either caused or contributed substantially or materially to his death from lung cancer.


CONCLUSION OF LAW

A service-connected disability was not a principal or contributory cause of the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373- 74 (2002).

In Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), the Court held that in cases specifically involving claims for DIC benefits - so including for cause of death, this VCAA notice must include:  (1) a statement of the conditions, if any, for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate the DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate the DIC claim based on a condition not yet service connected.

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the appellant-widow in January 2006, prior to initially adjudicating her claim in June 2006, so in the preferred sequence.  More recent October 2008 and April 2009 letters complied with Dingess and Hupp.  That April 2009 Hupp letter was sent in response to the Board's September 2008 remand directive, so there was compliance with this remand directive in providing this additional necessary notice.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999); and Stegall v. West, 11 Vet. App. 268, 271 (1998).  


And of equal or even greater significance, since providing this additional Dingess and Hupp notice, the AMC has readjudicated the claim in the June 2009 SSOC - including considering the additional evidence received in response to this additional notice.  So the timing defect in the provision of this additional notice, since it did not precede the initial adjudication of the claim, has been rectified ("cured").  See again Mayfield IV and Prickett, supra.  

The appellant-widow has received all required notice and has had a meaningful opportunity to participate in the development of her claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  She has not made any pleading or allegation of insufficient VCAA notice or shown that any such error is unduly prejudicial, meaning outcome determinative of her claim.  And as the pleading party, she, not VA, has this burden of proof.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also fulfilled its duty to assist the Appellant by obtaining all relevant evidence in support of her claim, which is obtainable, and therefore appellate review may proceed without prejudicing her.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO/AMC obtained the Veteran's VA and identified private treatment records.  And, as mentioned, the Appellant has submitted medical literature - including regarding the long-term effects of exposure to White Phosphorus.  She also has submitted personal statements and a copy of the Veteran's death certificate and testified at a hearing.

The Veteran's service treatment records (STRs) presumably were lost to a fire and therefore are not available for consideration.  When STRs are lost or missing, through no fault of the Veteran, VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision...." Cromer v. Nicholson, 19 Vet. App. 215, 
217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In light of this heightened duty under these circumstances, in May 2002 the RO requested the Veteran's STRs from the National Personnel Records Center (NPRC), which is a military records repository.  A September 2002 VA Memorandum indicated that all procedures to obtain missing STRs were correctly followed, that all efforts had been exhausted, and that further attempts would be futile.  The RO notified the Veteran in May 2002 (he was still living at the time) that his STRs were unavailable and that he should submit any medical records in his personal possession.  Unfortunately, he did not have any of his STRs, either.  In connection with her § 1318 and cause-of-death claims, his widow-appellant was notified of these missing STRs in the June 2006 rating decision.  She also had no further records concerning his service to submit.  As such, there is no basis for any further pursuit of his STRs.  38 C.F.R. § 3.159(c)(2) and (3).

To try and compensate for these missing STRs and further assist the appellant in the development of her claim given this unfortunate circumstance, VA requested a medical expert opinion regarding her cause-of-death claim in February 2011.  In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the Federal Circuit Court held that 38 U.S.C. § 5103A(a) does not always require VA to assist the claimant in obtaining a medical opinion or examination for a DIC claim, but that it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the DIC claim.  The Federal Circuit Court added that there was no duty to provide a VA opinion in a DIC claim under 38 U.S.C.A. § 5103A(d) since this provision is explicitly limited to claims for disability compensation, which is defined as a monthly payment made by VA to a Veteran, and therefore does not pertain to a DIC claim.  Id.  But see also Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding that, in the context of a DIC claim, VA must also consider that 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to provide an examination or opinion when no reasonable possibility exists that such assistance would aid in substantiating the claim).

The VHA pulmonologist designated to provide this medical expert opinion submitted the report of his findings in May 2011.  The Board then sent the appellant-widow a copy of this opinion in June 2011 and gave her an opportunity to submit additional evidence and/or argument in response, which she did in July 2011 and waived her right to have the RO initially consider it.  This additional evidence, in actuality, was evidence she already had submitted concerning the long-term effects of exposure to White Phosphorus.  The Board received her resubmission of this evidence in August 2011.  The Board therefore is satisfied that the duty to assist her with her claim has been satisfied.  38 U.S.C.A. § 5103A.

II.  Entitlement to Service Connection for Cause of Death

In alleging her entitlement to service connection for cause of death, the Appellant has posited two theories of how she believes the Veteran's death in August 2005 was related to his military service.  She contends 1) that his service-connected PTSD caused or contributed substantially or materially to his death or 2) that his exposure to White Phosphorus during his World War II service caused or contributed substantially or materially to his death.

Regarding the PTSD, she alleges the severity of it caused a general impairment of the Veteran's health to an extent that it rendered him materially less capable of resisting the effects of his lung cancer and its treatment.  She alternatively alleges that, because lung cancer principally caused his death and COPD was a contributory cause, and his military personnel records indicate he was exposed to White Phosphorus while in service, which can have long-term health effects on the lungs, his death also is related to that exposure.


The law provides DIC benefits for a spouse of a Veteran who dies from a 
service-connected disability.  See 38 U.S.C.A. § 1310.  A service-connected disability is one that was incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 C.F.R. § 3.312(a).

For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b) (2010).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c) (2010).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.

It is recognized there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated regardless of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

Malignant tumors are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 
10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

Turning now to the facts of this particular case at hand.  The Veteran's service personnel records document that, during his World War II service in Italy and North Africa, he was a squadron leader in a chemical mortar battalion.  He supervised a crew firing a 42-inch cannon of White Phosphorus, high explosive shells at distant targets in support of ground troops.  His military service ended in October 1945, however, and there is no indication he had any of the conditions listed on his certificate of death either at any time during his service or even within the one-year presumptive period following his discharge, meaning by October 1946.

During the 1960s to 1980s, so for some 20-25 years, he worked in a factory producing recreational vehicles and mobile homes.  His treatment records from his twenties through his forties, so from during the 1940s to 1970, indicate he smoked a package of cigarettes per day.

Private treatment records show a diagnosis of adenocarcinoma of the prostate in 2000.  Cancer was first detected in his lungs in December 2000 and diagnosed as small cell lung cancer (SCLC) in July 2005.  He died a short time later, in August 2005, at the age of 83.  At the time of his death, he had three 
service-connected disabilities:  PTSD, rated as 100-percent disabling, hearing loss, rated as 40-percent disabling, and tinnitus, rated as 10-percent disabling.  

His death certificate lists the SCLC as the immediate/primary cause of his death.  His death certificate also lists the cancer of his prostate with bony metastasis, congestive heart failure (CHF), and COPD as other conditions significantly contributing to his death but not resulting in the underlying cause.

As support for her claim, the appellant-widow and her current representative and former attorney submitted articles discussing the possible negative impact PTSD can have on physical health and a public health statement for White Phosphorus.


A.  PTSD as a Contributory Cause of Death

Regarding this allegation that PTSD caused or contributed substantially or materially to the fatal lung cancer, the VHA pulmonologist's May 2011 medical expert opinion emphatically discounts this notion of any link between the Veteran's PTSD and his terminal lung cancer.  According to this report, "there is no medical evidence that PTSD causes lung cancer of any sort.  Therefore, it is unlikely that PTSD caused or contributed substantially or materially to the [Veteran's] death."

In the more recent August 2011 appellant's brief in response to this medical expert opinion, the representative cites medical literature in asserting that the Veteran's PTSD caused his chronic smoking habit, which in turn caused his terminal conditions of lung cancer, COPD and CHF.  The VHA pulmonologist's May 2011 medical expert opinion had cited a study of the National Cancer Institute listing the most common risk factor for developing SCLC as exposure to either first or second hand tobacco smoke.  Other factors include exposure to asbestos and radon.  Therefore, concluded this VHA medical expert, it is as likely as not that cigarette smoking caused or contributed substantially or materially to the Veteran's death.  This is critically significant because for a claim, as here, received by VA after June 9, 1998, service connection is expressly precluded for any disability related to chronic smoking.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300; Internal Revenue Service Restructuring and Reform Act of 1998, Pub. L. No. 
105-206, 112 Stat. 685, 865-66 (1998).


B.  White Phosphorus Exposure as a Principal or Contributory Cause of Death

When addressing this second allegation in his May 2011 report, the VHA pulmonologist indicated there is no medical evidence and no laboratory animal evidence that exposure to white phosphorus or to burn by-products either through inhalation or ingestion causes cancer of any sort.  Therefore, he concluded, it is unlikely that exposure to white phosphorus caused or contributed substantially or materially to the Veteran's] death.  In reaching this second conclusion, he reviewed carefully Toxicological Profile for White Phosphorus, US Department of Health and Human Services, Public Health Service, Agency for Toxic Substances and Disease Registry, September 1997.  He indicated this is the most authoritative document on the subject.  [He specifically considered this authoritative evidence in response to the internet article the appellant-widow had submitted - namely, the Public Health Statement for White Phosphorus discussing what it is, what happens to it when it enters the environment, how one might be exposed to it, how it can enter and leave the body, how is can affect a person's health, medical test to determine whether one has been exposed to it, recommendations the Federal Government has made to protect human health, and where one can get further information.]  This commenting VHA pulmonologist indicated that, while humans and lab animals have died following exposure to white phosphorus, these deaths have occurred following acute exposure resulting in inflammation of airways but not cancer.  He then reiterated that, regarding civilian exposures known to cause lung cancer, the National Cancer Institute list the most common risk factor for the development of SCLC as exposure to either first or second hand tobacco smoke.  Other factors include exposure to asbestos and radon.  Therefore, concluded this VHA medical expert, it is as likely as not that cigarette smoking caused or contributed substantially or materially to the Veteran's death.  


Since this medical expert opinion was based on a review of the Veteran's pertinent medical history, studies and research on this subject matter, and was supported by sound medical rationale, it provides compelling evidence against the Appellant's claim.  This commenting VHA pulmonologist applied valid medical analysis to the significant facts of this case in reaching his conclusion and cited the results of empirical studies discounting the notion that exposure to white phosphorus during the Veteran's military service during World War II had eventually led to his ultimately fatal lung cancer.  This opinion therefore was not just conclusive or based on abstract data and not just predicated on review of the claims file, but also considered the Veteran's unique circumstances and situation and contained discussion of the underlying rationale, which is where most of the probative value of an opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position.)

The internet and medical treatise evidence the appellant has submitted, in comparison, does not reference the specific facts of this particular case, so is less probative.  Where medical article or treatise evidence, standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay opinion, a claimant may use such evidence to meet the requirement for a medical nexus.  Wallin v. West, 11 Vet. App. 509 (1998).  However, an attempt to establish a medical nexus between service and a disease or injury solely by generic information in a medical journal or treatise "is too general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (holding that a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  Still, medical treatise evidence can provide important 

support when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  See also Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility").

Here, though, there is no such supporting doctor's statement, and the only physician that has commented on the merits of this case has concluded unfavorably.  Indeed, the Board specifically highlighted this proffered medical literature and evidence when requesting the medical expert opinion from the VHA pulmonologist in February 2011, yet he declined to causally link the Veteran's terminal lung cancer or the other conditions listed on his certificate of death as contributory factors to his exposure to white phosphorus many years, in fact decades, earlier during his World War II service.  Similarly, he expressly declined to causally link this terminal lung cancer to the Veteran's service-connected PTSD.  So the commenting doctor's opinion, in this specific instance, does not support the medical treatise evidence the Appellant submitted of such a possible cause-and-effect correlation.

C.  Lay Statements

The Board also has considered the Appellant's lay statements.  However, this case at hand is not the type of situation discussed in Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) and a number of other related cases holding that lay evidence may be sufficient to establish this required nexus (i.e., link) between the Veteran's military service and his disability and/or death.  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); and Barr v. Nicholson, 21 Vet. App. 303 (2007).  Because this cause-of-death claim concerns his fatal cancer and other conditions that are not readily amenable to mere lay diagnosis or probative comment on their etiology, the appellant has to have supporting medical evidence - which, for the reasons and bases discussed, she simply does not.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).

In her most recent July 2011 statement in support of claim (on VA Form 21-4138), which the Board received in August 2011, the appellant-widow argued that the medical literature and treatise evidence she had submitted was more probative than that cited by the VHA medical expert in his May 2011 opinion.  As explained, however, the appellant-widow has not provided any supporting physician's statement affirming that this particular Veteran's exposure to white phosphorus during his service in World War II led to the eventual development of his ultimately fatal lung cancer.  She similarly has not provided any supporting evidence, other than her own unsubstantiated allegation, suggesting his PTSD kept him from proper health care that may have prolonged his life by preventing the onset of the ultimately terminal cancer to establish this required contribution to his death.  And the mere fact, as she claims, that he had not smoked in 40 plus years by the time he died does not negate the fact that he had smoked daily for many years until he reportedly stopped.  Thus, as the preponderance of the evidence is against her claim, the benefit-of-the-doubt rule does not apply, and her claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for service connection for cause of death is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


